Citation Nr: 1410228	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-15 038A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to payment for a licensing and certification test provided by the Certification Board of Infection Control and Epidemiology (CBIC).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to April 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran passed a licensing and certification test provided by CBIC in April 2010.

2.  CBIC was not approved for Title 38, Chapter 30 benefits by the State Approving Agency, and is not eligible to be approved by VA.  


CONCLUSION OF LAW

Payment is not warranted for the licensing and certification test provided by CBIC. 38 U.S.C.A. §§ 3002, 3014, 3034, 3452, 3672, 3689 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4250, 21.7020, 21.7070, 21.7120, 21.7122 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks Montgomery GI Benefits (MGIB) benefits for an April 2010 licensing and certification test that was provided by CBIC.  

Chapter 30 of the MGIB provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  This includes licensing or certification tests, "the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession."  38 U.S.C.A. § 3452; 38 C.F.R. § 21.7020(b)(23)(v).  Nevertheless, VA will approve and authorize payment of educational assistance for a licensing and certification test only when the applicable State Approving Agency (SAA), or by VA when that agency acts as a SAA, has approved the licensing or credentialing organization.  VA cannot pay educational assistance for an enrollment in any course that has not been approved.  38 U.S.C.A. § 3672; 38 C.F.R. § 21.7020(b)(23), 21.7120, 21.7122,  21.7220.  

If an organization or entity offers a licensing or certification test and applies for approval of that test, only the SAA for the state where the organization or entity has its headquarters may approve the test and the organization or entity offering the test for VA payment.  This approval will be valid wherever the test is given.  38 C.F.R. § 21.4250(a)(6)(i).  

VA may approve a licensing and certification test only in limited circumstances.  It can do so only if the organization or entity is an agency of the Federal government; the headquarters of the organization or entity offering the test is not located in a State; or, if the SAA that has approval jurisdiction has declined to perform the approval function for licensing or certification tests and the organizations or entities offering these tests.  38 C.F.R. § 21.4250(c)(vi).  

The Veteran passed the licensing and certification test provided by CBIC in April 2010.  However, a search in VA's internal Web Enhanced Approval Management System (WEAMS) shows that CBIC has not been approved by a SAA in either Kansas, where CBIC was apparently located in April 2010, or in Wisconsin, where CBIC is currently located.  CBIC has therefore not been approved by an SAA.  Further, VA is unable to approve the licensing and certification test provided by CBIC, inasmuch as none of the requirements of 38 C.F.R. § 21.4250(c)(vi) are satisfied in this case.

The law is dispositive of this issue.  The licensing and certification test taken by the Veteran was not approved for MGIB benefits.  As such, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  (A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).)


ORDER

Payment for the licensing and certification test provided by CBIC is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


